Name: Regulation (EEC) No 641/69 of the Commission of 3 April 1969 on determining the origin of certain goods produced from eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 187 4.4.69 Official Journal of the European Communities No L 83/15 REGULATION (EEC) No 641/69 OF THE COMMISSION of 3 April 1969 on determining the origin of certain goods produced from eggs Whereas , consequently, in accordance with Article 5 of the above-mentioned Regulation, dried egg, dried egg yolk and dried egg white (ovalbumin) must be considered as originating in the country where the drying processes took place ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Origin ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods1, and in particular Article 14 thereof; Whereas the processes for the production of dried egg, dried egg yolk and dried egg white (ovalbumin) from eggs in shell or eggs not in shell can only be carried out in an undertaking equipped for that purpose; whereas those processes constitute a substantial and economically justified operation ; Whereas dried egg, dried egg yolk and dried egg white (ovalbumin) are products distinct from eggs in shell or eggs not in shell ; HAS ADOPTED THIS REGULATION: Sole Article The goods described in column 5 of the Table below which have been produced in one country from goods imported from another country and shown in column 2 of that Table, as the result of the processes listed in column 3 of that Table, shall be deemed to originate in the country where these processes took place . Goods imported and processed Processes which the imported goods have undergone Goods produced CCT Ko Description CCT No Description 04.05 A ex 04.05 B Eggs in shell , fresh or preserved Eggs not in shell and egg yolk, not dried I Drying processes ex 04.05 B ex 35.02 A Egg not in shell and egg yolk, dried Dried ovalbumin This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1969 . For the Commission The President Jean REY 1 OJ No L 148, 28.6.195S , p. 1 .